Citation Nr: 0740821	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a spine disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 22, 1957 
to November 15, 1957.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In April 2005, the Board remanded the matter to the RO 
(agency of original jurisdiction) via the Appeals Management 
Center (AMC), in Washington, DC.  38 C.F.R. § 19.38 (2007).  
The matter was returned for final appellate consideration in 
November 2007.


FINDINGS OF FACT

1.  The evidence demonstrates that a spine disorder is not 
related to active service.

2.  The evidence demonstrates that a right knee disorder is 
not related to active service.

3.  The evidence demonstrates that depression is not related 
to active service.


CONCLUSIONS OF LAW

1.  A spine disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A right knee disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for a spine disorder, a right knee 
disorder, and depression, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to adjudication and re-adjudication of 
the veteran's claims, July 2001, September 2001, November 
2001, and June 2003 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Although the letters did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letters also requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

VA medical treatment records and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The National Personnel Records Center indicated in 
January 2002 that the veteran's service medical records were 
not obtainable because it was presumed that they were 
destroyed in a fire in 1973.  As such, there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law 
does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  Ussery v. 
Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996).  In November 2005, the veteran sent lay 
statements to the Board and waived his right to have the RO 
readjudicate his claim with the additional evidence.  See 
38 C.F.R. § 20.1304(c) (2007).  

In addition, although VA is required to provide a medical 
examination when such an examination is necessary to make a 
decision on a claim, no examinations were required in this 
case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as is discussed 
further below, the evidence of record does not establish 
inservice incurrence of a spine disorder, right knee 
disorder, or depression, and does not indicate any 
association between active service and a spine disorder, 
right knee disorder, and depression.  Although there are lay 
statements in support of inservice incurrence of a spine 
disorder and right knee disorder, as discussed below, the 
Board does not attach probative weight to those statements 
due to conflicting statements of record and the span of time 
in between the lay observations and lay statements.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board is obligated to determine the 
credibility of lay statements); see also Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, or 
inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 
1996), superseded in irrelevant part by statute, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (holding that lay testimony is competent to 
establish pain or symptoms, but not to establish medical 
opinions).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Degenerative joint disease may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Spine disorder

August 1995 private medical records indicated the veteran 
reported with low back pain of a few days.  The veteran 
denied any history of trauma.  He specifically denied any 
prior history of back complaints and indicated that he had 
been a construction worker for 10 years without any back 
pain.  Upon examination, the diagnoses were spondylolisthesis 
of L4 and L5 with narrowed disk space, bulging disc at L3 to 
L4, and bilateral pars defect at L4.  

An August 1995 VA medical record noted that x-rays indicated 
Grade I spondylolisthesis, spondylolysis, and disc disease at 
L4 to L5.  A December 1995 VA x-ray record indicated L4-5 
spondylolisthesis, diskitis, and osteomyelitis of the L4 to 
L5 discs and vertebral bodies.  January 1996 VA records 
indicated the veteran reported back pain and denied any 
history of back trauma.  Prior medical history included 
diskitis.  The assessment was possible vertebral 
osteomyelitis.  In February 1996 VA records, the assessments 
were presumed vertebral osteomyelitis, discitis, severe 
degenerative disc disease at L4 to L5, and Grade I 
spondylosis and spondylysis.  A March 1996 VA radiology 
report impression was L4 to L5 spondylolysis, first degree 
spondylolisthesis L5, and destruction of disc space.  

A January 2000 VA medical record noted lumbar degenerative 
disc disease.  In an April 2000 VA record, the veteran was 
status-post lumbar fusion.  A March 2000 VA record noted 
possible failed back syndrome. In May 2000 VA records, the 
veteran reported low back pain and a lumbar fusion 3.5 years 
prior.  X-rays and a bone scan confirmed a lumbar fusion.  A 
June 2000 VA record noted low back pain.  A bone scan noted 
possible facet arthropathy of L4 to L5 and normal lumbar 
fusion.  A May 2001 VA record assessed lumbar spine 
degenerative joint and disc disease.

At an April 2003 RO hearing, the veteran stated that he 
injured his back during service.  He stated that when he 
complained he was not permitted to see a doctor.  He stated 
that he didn't seek medical treatment when he first was 
discharged because his village in Puerto Rico was far from 
any medical center.  The veteran asserted that he had had 
back problems since service.  

In an April 2004 lay statement, the veteran's brother stated 
that when the veteran came home from service, he could tell 
he had a bad back due to the way he walked and his constant 
complaints of back pain.  In a November 2005 lay statement, 
A.C. stated that when the veteran returned from service he 
complained of back pain and still had back pain today.  In 
another November 2005 lay statement, D.A. who had known the 
veteran since 1959, stated that upon service discharge the 
veteran had back pain and that the veteran stated that it had 
occurred during service.  In another November 2005 lay 
statement, M.S. who had known the veteran prior to service, 
stated that prior to service the veteran was strong and 
independent, but after service discharge the veteran limped, 
could hardly walk from pain, and complained of back pain.  In 
another November 2005 statement, the veteran stated that his 
physical limitations were due to active service.   

The Board finds that the evidence of record does not support 
a finding of service connection for a spine disorder.  There 
is a currently diagnosed lumbar spine disorder.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  But degenerative joint disease of 
the spine was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  In addition, the 
evidence does not indicate inservice incurrence of a spine 
disorder.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  The first evidence of a spine disorder was in 
August 1995, almost 40 years after service discharge.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder); see also Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (held that the fact that the record does not 
reflect the veteran making complaints regarding, or seeking 
treatment until many decades after service, weighs against 
the finding of a nexus between the current condition and 
service).  In addition, in August 1995 VA treatment records, 
the veteran denied any prior history of back complaints and 
reported that as a construction worker for 10 years he had 
had no back pain.  

The Board notes that lay statements of file suggest the 
veteran had back pain upon service discharge.  Espiritu, 2 
Vet. App. at 495.  In this regard, the veteran is clearly 
competent to state that he experienced low back pain in 
service, and that his friends and family members recall him 
grimacing with pain shortly after service discharge.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
However, the Board does not find these lay statements 
credible due to the veteran's conflicting statements that he 
had no back pain prior to August 1995 and the significant 
time delay between the lay observations and the date on which 
the lay statements were written.  Buchanan, 451 F.3d at 1336 
(noting that it is within the Board's discretion to assess 
the credibility of lay statements by taking into account the 
lapse of time in between lay observations and lay 
statements); Caluza, 7 Vet. App. at 511.  The veteran clearly 
indicated at that time that had had no problems with back 
pain for the previous ten years that he had worked 
construction.  Indeed, when he filed a claim for pension 
benefits in January 1996, the veteran stated that the onset 
of his back problem occurred in August 1995.  The absence of 
any relevant complaints or objective clinical findings 
pertaining to his service is very probative and given a lot 
of weight and credibility because this was at a time 
contemporaneous to the events in question.  See Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  Last, the evidence of 
record does not indicate any nexus to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  
Although the veteran asserts that his spine disorder is due 
to active service, his testimony is not competent to 
establish such a medical opinion.  Espiritu, 2 Vet. App. at 
495.  Accordingly, service connection for a spine disorder is 
not warranted.

Right knee disorder

In January 1996 VA medical records, the prior medical history 
included right knee surgery to remove inflamed bursa and 
foreign bodies, approximately 20 years prior.  In a May 1998 
VA record, the assessment was knee pain secondary to 
degenerative patella changes.  January and April 2000 VA 
records noted a prior medical history of right knee surgery 
and assessed degenerative joint disease.  In a February 2001 
VA record, the veteran reported right knee pain of 10 days 
with no history of injury.  The assessment was degenerative 
joint disease flare.  An x-ray confirmed the assessment.  In 
a June 2001 VA record, the veteran right knee pain that began 
30 years prior.  The assessment was right knee degenerative 
joint disease.  


At the April 2003 RO hearing, the veteran stated that during 
service, when he had knee complaints he was not seen by a 
doctor.  He stated that he didn't seek medical treatment when 
he first was discharged because his village in Puerto Rico 
was far from any medical center.  He reported that sometime 
after he came to the United States, he had right knee surgery 
to take out the infection that was inside the bursa.  The 
veteran asserted that he had had knee problems since service.  

In an April 2004 lay statement, the veteran's brother stated 
that when the veteran came home from service, he noticed that 
his brother had a bad knee due to the way he walked and his 
constants complaints of pain.  In another November 2005 lay 
statement, D.A., who had known the veteran since 1959, stated 
that upon service discharge there was bad knee pain and that 
the veteran stated that it occurred during service.  In 
another November 2005 lay statement, M.S., who had known the 
veteran prior to service, stated that prior to service the 
veteran was strong and independent, but upon service 
discharge limped, could hardly walk from pain, and constantly 
of leg pain.  In another November 2005 statement, the veteran 
stated that his physical limitations were due to active 
service.   

The Board finds that the evidence of record does not support 
a finding of service connection for a right knee disorder.  
There is currently diagnosed right knee degenerative joint 
disease.  Degmetich, 104 F.3d at 1333.  But degenerative 
joint disease was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  In addition, the 
evidence does not indicate inservice incurrence of a right 
knee disorder.  Hickson, 12 Vet. App. at 253.  The first 
evidence of a right knee disorder was either in the 1970's or 
in January 1996 - either almost 15 or 40 years after service 
discharge.  Mense, 1 Vet. App. at 356; see also Maxson.  

The Board notes that lay statements of file suggest that the 
veteran had knee pain upon service discharge.  Espiritu, 2 
Vet. App. at 495.  In this regard, the veteran is clearly 
competent to state that he experienced knee pain in service, 
and that his friends and family members recall him grimacing 
with pain shortly after service discharge.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However,  the 
Board does not find these lay statements credible due to the 
significant time delay between the lay observations of the 
veteran's behavior and the date on which the statements were 
written.  Buchanan, 451 F.3d at 1336.  The absence of 
references to the veteran's active service in earlier 
treatment records again weighs heavily against the veteran's 
claim as well as his credibility.  Moreover, the other 
evidence of record does not indicate any nexus to active 
service.  Hickson, 12 Vet. App. at 253.  Although the veteran 
asserts that his knee disorder is due to active service, his 
testimony is not competent to establish such a medical 
opinion.  Espiritu, 2 Vet. App. at 495.  Accordingly, service 
connection for a right knee disorder is not warranted.

Depression

In November and December 1971 VA medical records, the veteran 
reported that he felt tense and nervous because his wife left 
him.  The impressions included depression and depressive 
neurosis.  January 1996 VA records indicated the veteran 
reported emotional, financial, and marital stressors.  The 
veteran denied any psychiatric history.  The veteran was not 
in any acute emotional distress.  VA summary records showed 
the veteran received mental health treatment in February and 
March 1996.  In an April 1999 VA record, the veteran reported 
increased emotional distress.  VA summary records showed the 
veteran received mental health treatment from April 1996 
through December 1996, February 1997 through March 1997, 
August 1997 through June 1998, and March 1999 through April 
1999.  In a January 2000 VA record, the problems included 
depression.

At the April 2003 RO hearing, the veteran testified his 
depression was due to his early discharge from active 
service.

The Board finds that the evidence of record does not support 
a finding of service connection for depression.  It appears 
that the veteran has currently diagnosed depression.  
Degmetich, 104 F.3d at 1333.  But there is no evidence or 
allegation of any inservice incurrence of depression.  
Hickson, 12 Vet. App. at 253.  In addition, the first 
evidence of depression was in 1971, at least 14 years after 
service discharge.  Mense, 1 Vet. App. at 356.  Moreover, the 
evidence of record does not indicate any nexus to active 
service.  Hickson, 12 Vet. App. at 253.  Although the veteran 
has asserted that his depression is due to active service, 
his testimony is not competent to provide such a medical 
opinion.  Espiritu, 2 Vet. App. at 495.  Accordingly, service 
connection for depression is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for depression is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


